NUMBER 13-12-00547-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


  IN RE AMERICAN BUILDERS & CONTRACTORS SUPPLY CO., INC.
          D/B/A ABC SUPPLY CO. AND FELILPE SALAZAR


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                   Before Justices Rodriguez, Garza, and Vela
                       Per Curiam Memorandum Opinion1

       Relators, American Builders & Contractors Supply Co., Inc. d/b/a ABC Supply

Co. and Felipe Salazar, filed a petition for writ of mandamus in the above cause on

September 6, 2012, seeking to compel the trial court to allow the designation of a

responsible third party. TEX. CIV. PRAC. & REM. CODE ANN. § 33.004(a) (West Supp.

2011). The Court requested, but has not yet received a response to the petition for writ

of mandamus from the real parties in interest, Richard Robledo and Frank Valdez.

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Currently pending before the Court is the parties’ “Agreed Motion to Dismiss with

Prejudice.” According to the motion, the parties have fully and finally compromised and

settled all matters in controversy between them. They request that we dismiss this

cause with prejudice.

        The Court, having examined and fully considered the agreed motion to dismiss,

is of the opinion that the motion should be granted. Accordingly, we GRANT the agreed

motion to dismiss and dismiss this cause with prejudice to the rights of all parties to

refile the same, or any part thereof, and tax all costs of court to the parties incurring

same.



                                                             PER CURIAM

Delivered and filed the 13th
day of November, 2012.




                                               2